Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 10/04/2021, and amendment to claims, filed on 12/17/2021, have been entered and made of record.  

In light of Applicant’s amendment of the device claims to explicitly recite the structure responsible to perform the functional limitations recited in the claims, Examiner agrees that the claims do no longer invoke 35 U.S.C. 112(f).

In light of Applicant’s amendment of Claim 17, the rejection of record of this claim under 35 U.S.C. 101 has been withdrawn.

Status of Claims
Claims 1-8, 10-12 and 14-17 are pending.  Claims 9 and 13 are canceled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during telephonic communications with Applicant’s representative, Gary Koo, Esq. (Reg. No. 59,743) on January 20 and 24, 2022.  According to this amendment, the title of the invention is modified as follows: “IMAGE-PROCESSING DEVICE, IMAGE-PROCESSING METHOD, AND IMAGE-PROCESSING PROGRAM FOR SETTING CELL ANALYSIS AREA BASED ON CAPTURED IMAGE”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on December 17, 2021.  In light of Applicant’s amendment of the claims and the instant examiner’s proposed amendment, the rejection of record has been withdrawn.  Accordingly, Claims 1-8, 10-12, and 14-17 are allowed.  Claims 9 and 13 are canceled. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662